Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-20 on 2/27/20 is acknowledged.  Claims 1-20 are pending and are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/20 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second side walls, first and second end walls, top, channel resonator (claim 1); two additional boundary layers in a fluidic domain (claim 7); an output at an opposite end, waste inlet/outlet, outlet; a cell removal unit positioned between the inlet and the waste inlet/outlet; an exosome isolation unit positioned between the waste inlet/outlet and the output (claim 10B) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative the structural relationship between the ultrasonic transducer and the other structural features formed on the substrate. 
Claim 2 is rejected because it is unclear how the claim language structurally further defines the claimed channel.  The claim appears to claim a property or characteristic of the top of the channel. 
Claim 3 is rejected because it is unclear whether applicant is claiming one or more soft polymeric materials.  If applicant intended to claim only one soft material, then the claim should recite, e.g., “a soft material.”
Claim 5 is rejected for antecedent basis issues regarding the following terms, “the first one”, “the second one”, and “the other side”. 
Claim 8-9 are rejected because it is unclear how the claim language structurally further defines the claimed structure.  The claim appears to recite the intended use and/or function of the particles, which in light of the specification (paragraph [0022]) appear to refer to CTCs and WBCs.  
Claim 10 (for both clams) is rejected because the numerical number is claimed twice.  For examination purposes, the first “claim 10” will be referred as “claim 10A” and the second “claim 10” will be referred as “claim 10B”. 
Claim 10A is rejected because “the at least one acoustic transducer” raises an antecedent basis issue. 
Claim 10B is rejected because an output and outlet raise an antecedent basis issue. Furthermore, are these features referring to the same feature?  The location of the waste inlet/outlet is unclear because it cannot be determined where the outlet is located. 

Claim 13 is rejected because “one” in line two is unclear. 
Claim 14 is rejected because “the outlet” is unclear.  Which outlet is this referring to?
Claim 15 is rejected because “the ultrasonic transducers” raises an antecedent basis issue.  
Claim 16 is rejected because “a waste port” raises an antecedent basis issue.  Is this different from the waste inlet/outlet?
Claim 17 is rejected because “one outlet” and “the second outlet” raise an antecedent basis issue.  Are these referring to the “at least two outlets”?
Claim Interpretation
The Office asserts that terms and phrases like “configured to” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holm et al. (“Holm,” US Pub. No. 2011/0154890, cited in IDS).
As to claim 1, Holm discloses a surface acoustic wave-based separation structure comprising: a substrate having formed thereon: an elongated channel having first and second side walls, first and second end walls, and a top (e.g., channel 14 is etched into a base material 12 such as silicon; capped with a glass lid 10; [0028]), said first end wall having a fluidic inlet port and said second end wall having a pair of fluidic output ports (e.g., [0018] discloses a sheath liquid 34 may also have to be present between the sample liquid 32 and the side walls, for example as shown in FIG. 2); at least one ultrasonic transducer configured to generate an acoustic standing wave in the channel (the ultrasound transducer 16 is a piezo element placed in acoustic cooling with the channel; [0028]); and a channel resonator formed in at least a portion of the channel (e.g., [0032]).

As to claim 17, Holm discloses in e.g., fig. 3, a method of separating an entity in a flow medium comprising: introducing the entity in the flow medium into an elongated channel structure (e.g., [0023] et seq.); flowing the entity in the flow medium inside the elongated channel structure (e.g., [0023] et seq.); passing an acoustic wave through at least a portion of the elongated channel structure having a resonator (e.g., [0028] et seq.), said resonator having a surface exhibiting a hardness greater than channel sidewalls (e.g., [0028]); collecting the entity in the flow medium from at least two outlets, wherein the entity portion collected from one outlet has a concentration in the flow medium which is different from the entity portion collected from the second outlet (e.g., 0023]).
As to claim 18, e.g., fig. 3 and [0024] et seq. 
Claims 10B-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (“Lee,” Acoustic Purification of Extracellular Microvesicles, 2015).
As to claim 10B, Lee discloses an acoustofluidic separation device comprising: a substrate (e.g., piezoelectric wafer as a substrate, p. 3) having formed thereon: an elongated channel (e.g., flow channel, p. 2) disposed thereon, said channel including an inlet at one end (e.g., inlet), an output (e.g., outlet) at an opposite end, and a waste inlet/outlet (e.g., one of the inlets or outlets shown in fig. 3) at a location intermediate to the inlet and outlet; a cell removal unit (e.g., remove large MVs in fig. 1, p. 10) positioned between the inlet and the waste inlet/outlet; an exosome isolation unit (e.g., 
As to claims 11 and 12, the ultrasound transducer is a piezoelectric wafer on p. 3. As to the “configured to” claim language, see above. 
As to claim 13, see e.g., fig. 1B on p. 10. 
As to claim 14, see e.g., fig. 1B and 1C, which disclose at least two outlets. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Holm in view of Huang et al. (“Huang,” US Pub. No. 2010/0139377, cited in IDS).
See Holm above. 
As to claim 3, Holm does not specifically disclose the side walls comprise a soft polymeric material.  Huang discloses in e.g., [0103], channel may be formed in a soft polymer, i.e. a polymer in which features can be formed by soft lithography.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a soft material for the purpose of allowing the device to be used in a wide variety of on-chip biological/biochemical applications (e.g., [0029] of Huang). 
As to claim 4, see e.g., [0028] of Holm.
As to claim 5, see e.g., [0023] and fig. 3 of Holm.
As to claims 6 and 7, see e.g., fig. 3 of Holm.
As to claims 8 and 9, see e.g., [0024] of Holm.
Claims 10A, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holm or Lee in view of Ding et al. (“Ding,” US Pub. No. 2014/0033808).
See Holm and Lee above. 

As to claim 16, see e.g., waste inlet/outlet feature in claim 1 of Lee. 
As to claim 19, Holm does not specifically disclose circulating tumor cells.  Ding discloses in e.g., [0055] et seq., circulating tumor cells (CTCs) have drawn increasing research attention in recent years due to their potential value in cancer prognosis, therapy monitoring, and metastasis research.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the invention to CTCs because CTCs have drawn increasing research attention in recent years due to their potential value in cancer prognosis, therapy monitoring, and metastasis research (e.g., [0055] of Ding). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



1/1/2022